Title: To George Washington from Bryan Fairfax, 9 January 1786
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston January the 9th 1786.

I have sent the Bearer for a few Slips of the weeping willow You were so kind as to offer me, as well as to ask your Advice, in case I should not have an opportunity hereafter, where an Execution should be sent vs Dr Savage’s Estate. I have brot up with me a copy of the decree whereby we are at Liberty to proceed at Law upon the Judgement obtained. I must apply to the Clerk’s office for a scire facias in order to have an execution, as well as to bring on a Judgement upon the subsequent annuities; and in case I should not be able to do myself the pleasure of Going to Mt Vernon before that time, I beg to know Yr opinion into which county it would be adviseable to send an Execution—for No Execution can be had in Carolina without commencing a fresh suit there. The Doctor had Lands in Culpeper & prince William as well as in this county: perhaps an Execution mt be sent into each, of which I shall know more when I hear from Mr Cl: Moore to whom I applyed to prosecute the Business in the county court.
I should not have troubled You with this but I thot this matter of the Execution a material point.
I shall hope to have the Favor of Yr Company when You come into these parts—By what I learn I imagine the managers will have hard work to controul those that they have lately brot up. Our Compliments to Mrs Washington & Family—& I remain Dr Sir Yr obliged & affect. humble Servt

Bryan Fairfax

